                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


MARGARET SMITH,
                                                       Case No. 16-10325
        Plaintiff,
                                                       Honorable Nancy G. Edmunds
v.

RELIANT GROUP DEBT MANAGEMENT
SOLUTIONS, et. al.,

        Defendants.
                                         /


 ORDER AND OPINION ACCEPTING THE MAGISTRATE JUDGE’S NOVEMBER 28,
              2018 REPORT AND RECOMMENDATION [73]

     Currently before the Court is the magistrate judge’s November 28, 2018 report and

recommendation (ECF No. 73). The magistrate judge recommends that the Court grant

Plaintiff’s motion to award attorney fees (ECF No. 70). The Court is fully advised in the

premises and has reviewed the record and the pleadings.             Neither party has filed

objections. “[T]he failure to object to the magistrate judge’s report[] releases the Court

from its duty to independently review the matter.” Hall v. Rawal, 09-10933, 2012 WL

3639070, at *1 (E.D.Mich. Aug. 24, 2012) (citation omitted). The Court nevertheless agrees

with the magistrate judge’s recommendation.          The Court therefore ACCEPTS and

ADOPTS the magistrate judge’s report and recommendation and GRANTS Plaintiff’s

motion for attorney fees.

     It is further ordered that Plaintiff is entitled to recover from defendant its attorney’s

fees in the amount of $32,270 and costs in the amount of $5,314.07.

     SO ORDERED.
                                 s/Nancy G. Edmunds
                                 Nancy G. Edmunds
                                 United States District Judge

Dated: December 13, 2018

I hereby certify that a copy of the foregoing document was served upon counsel of record
on December 13, 2018, by electronic and/or ordinary mail.

                                 s/Lisa Bartlett
                                 Case Manager




                                           2
